


Exhibit 10.35

 

AMENDED AND RESTATED MONARCH OIL PIPELINE, LLC

GATHERING AND TRANSPORTATION SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED GATHERING AND TRANSPORTATION SERVICES AGREEMENT
(“Agreement”), is made and entered into the 23rd day of October, 2015
(“Effective Date”) by and between MONARCH OIL PIPELINE, LLC, a Delaware limited
liability company (“Monarch”), and Jones Energy, LLC, a limited liability
company (“Shipper”).  Monarch and Shipper are each sometimes hereinafter
individually referred to as a “Party” and together referred to as the “Parties”.

 

RECITALS:

 

1.                                      Shipper and Monarch have entered into
the Gathering and Transportation Services Agreement, dated as of September 26,
2014 (the “Original Agreement”).

 

2.                                      Monarch intends to construct, own, and
operate a pipeline gathering system with an initial projected capacity of 30,000
Barrels of Crude Oil per Day (“BPD”) that will transport Crude Oil from Central
Receipt Point(s) (“CRPs”) in the South Lipscomb Area in Lipscomb County, Texas
to the Casey Station in Section 161 in Lipscomb County, Texas (“Gathering
System”); to construct, own, and operate the “Casey Station,” a facility located
at the terminus of the Gathering System consisting of inlet meters (measuring
all Crude Oil entering the Casey Station from the Gathering System), a minimum
of four (4) automated truck unloading facilities, a minimum of 10,000 BPD of
Crude Oil operational storage tank facilities, vapor recovery equipment, and a
crude oil heater that may be utilized as necessary in the event Crude Oil is
delivered that does not meet the specifications herein; and to construct, own
and operate pipeline transportation facilities consisting of an 8-inch pipeline
capable of transporting approximately 30,000 BPD of Crude Oil from the Casey
Station to Plains Pipeline, LP’s (“Plains”) Reydon Station located in Roger
Mills County, Oklahoma (“Transportation System”), which facilities collectively
are referred to as the “Pipeline.”

 

3.                                      The entirety of the Pipeline, when used
by Shipper to transport Crude Oil from the CRP(s) to Plains is a “Common
Carrier” subject to the jurisdiction of the Federal Energy Regulatory Commission
(“FERC”), which regulates the interstate transportation of Crude Oil under
authority set forth in the Interstate Commerce Act (“ICA”).

 

4.                                      Shipper holds certain oil and gas leases
located in Lipscomb and Hemphill Counties, Texas (as described on Exhibit B),
and has Crude Oil production therefrom that it desires to have gathered and
transported by Monarch on and through the Pipeline.

 

5.                                      In exchange for Shipper’s commitment to
ship Crude Oil produced from its oil and gas leases for a specified term,
Monarch is willing to gather and transport a specified volume of Crude Oil for
Shipper for a specified term and at a committed transportation fee on the
Pipeline, subject to and upon the terms and conditions of this Agreement.

 

6.                                      The Parties desire to amend and restate
the Original Agreement in its entirety to read as set forth below.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the mutual covenants, promises and agreements in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

SECTION I

DEFINITIONS

 

A.                              The following capitalized terms used in this
Agreement and the attached exhibits and schedules shall have the meaning set
forth below:

 

i.                                          “Actual Shipments” means the volumes
of Crude Oil tendered by Shipper at the Receipt Point(s) for ultimate delivery
to the Delivery Point(s) for the account of Shipper.

 

ii.                                       “Affiliate” means any Person,
corporation, partnership, limited partnership, limited liability company, or
other legal entity, whether of a similar or dissimilar nature, which
(i) controls, either directly or indirectly, a Party, or (ii) is controlled,
either directly or indirectly, by such Party, or (iii) is controlled, either
directly or indirectly, by a Person or entity which directly or indirectly
controls such Party.  As used in this definition, “control” means the ownership
of (or the right to exercise or direct) fifty percent (50%) or more of the
voting rights in the appointment of directors of such entity, or fifty percent
(50%) or more of the interests in such entity.

 

iii.                                    “Agreement” shall have the meaning set
forth in the initial paragraph.

 

iv.                                   “API Gravity” or “Gravity” means Gravity
determined in accordance with the ASTM International (formerly known as the
American Society for Testing and Materials) (“ASTM”) Designation D-287-82 or the
latest revision thereof.

 

v.                                      “Applicable Law” means with respect to
any Person, property or matter, any of the following applicable thereto: any
statute, law, regulation, ordinance, rule, judgment, rule of common law, order,
decree, governmental approval, concession, grant, franchise, license, agreement,
directive, ruling, guideline, policy, requirement or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation, construction or administration of any of the foregoing, by any
Governmental Authority, in each case as amended.

 

vi.                                   “Area of Mutual Interest” or “AMI” means
the areas depicted on Exhibit B and described as (i) “South Lipscomb” and
located in Lipscomb and Hemphill Counties, Texas and a two (2) mile radius
surrounding the South Lipscomb Area, and (ii) “Hemphill” and located in Hemphill
County, Texas, and a two (2) mile

 

2

--------------------------------------------------------------------------------


 

radius surrounding the Hemphill Area, and from which Shipper’s Crude Oil is
dedicated to this Agreement.

 

vii.                                “Barrel” or “bbl” means forty-two (42)
gallons of 231 cubic inches per gallon at 60 degrees Fahrenheit (60° F).

 

viii.                             “BPD” shall have the meaning set forth in the
Recitals.

 

ix.                                   “BS&W” means basic sediment, water and
other impurities.

 

x.                                      “Business Day” means any day other than
a Saturday, Sunday or other day on which banks in the State of Texas are
permitted or required to close.

 

xi.                                   “Casey Station” shall have the meaning set
forth in the Recitals.

 

xii.                                “Central Receipt Point” or “CRPs” means
inlet flange of Monarch’s facilities at the receipt points located along the
Gathering System for the purpose of receiving Shipper’s Crude Oil, and any other
points mutually agreed upon in the future at which Monarch will receive
Shipper’s Crude Oil.  Each CRP shall be equipped with (i) automated
communication equipment to allow for remote monitoring and control of Gathering
System pumps at each such location and (ii) a LACT Unit. The CRPs are described
on Exhibit F.

 

xiii.                             “Commencement Date” means the Pipeline’s
in-service date which shall be the first Day of the Month following the date
Monarch notifies Shipper that Monarch has obtained all required operating
permits and/or necessary regulatory approvals and the required amounts of line
and tank fill have been delivered by Shipper to Monarch in accordance with
Monarch’s Tariff to the extent necessary to commence Crude Oil commercial
service.

 

xiv.                            “Committed Rate” shall have the meaning set
forth in Section VIII.A.

 

xv.                               “Committed Shipper” means a Shipper entering
into this Agreement with Monarch, a pro forma version of which shall be made
available in the open season that Monarch shall hold beginning Fourth Quarter,
2014 (“Open Season”), provided that Shipper commits a Dedication to the Pipeline
for a set term in exchange for a Committed Volume, as set forth in Exhibit A to
this Agreement.  A Committed Shipper may also be referred to herein as a
“Dedicated Firm Shipper.”

 

xvi.                            “Committed Volume” means the maximum volume of
Crude Oil (stated in BPD) that Monarch commits to gather and/or transport for
Shipper in exchange for a Committed Shipper’s Dedication, as set forth in
Exhibit A to this Agreement.

 

xvii.                         “Connection Timing Commitment” shall have the
meaning set forth in Section VI.C.ii.

 

3

--------------------------------------------------------------------------------


 

xviii.                      “Crude Oil” means naturally occurring, unrefined
petroleum product composed of hydrocarbon deposits of varying grades.

 

xix.                            “Day” means a period of twenty-four (24)
consecutive hours commencing at 12:01 A.M. and ending at 12:00 A.M. prevailing
Central Time.

 

xx.                               “Dedication” means Shipper’s dedication,
subject to Section VI.A, to Monarch and/or its Affiliates, for the Term except
and to the extent released hereunder, of all of Shipper’s recoverable Crude Oil
or Shipper’s Affiliate’s recoverable Crude Oil produced from oil and gas wells
located within the Area of Mutual Interest in which Shipper or its Affiliates
now or hereafter owns, controls, acquires, and has the right to sell, market (as
such marketing rights may change from time to time), or otherwise dispose of and
that is not subject to a Prior Dedication as of the Effective Date (or, for
subsequently acquired interests within the Area of Mutual Interest, that is not
subject to a Prior Dedication as of the date of acquisition).  Shipper agrees
that the entirety of Shipper’s Crude Oil subject to Shipper’s Dedication shall
be delivered by Shipper to Monarch and/or its Affiliates either at the CRP(s) or
at the automated truck unloading stations at the Casey Station or at the well
site(s) as governed by the Intrastate Agreement where Monarch and/or its
Affiliates shall receive the Crude Oil for its transportation in accordance with
this Agreement.

 

xxi.                            “Delivery Point(s)” means the outlet flange of
Monarch’s facilities at or near the Plains Reydon Station interconnect in Roger
Mills County, Oklahoma and each point on Monarch’s System identified as a point
where Monarch can deliver Crude Oil out of its System.  The Delivery
Point(s) are described on Exhibit C.

 

xxii.                         “Disclosing Party” shall have the meaning set
forth in Section XXII.A.

 

xxiii.                      “Excess Volume” shall have the meaning set forth in
Section VI.B.i.

 

xxiv.                     “Expedited Temporary Release” shall have the meaning
set forth in Section VI.A.v.b.

 

xxv.                        “Expedited Temporary Release Period” shall have the
meaning set forth in Section VI.A.v.b.

 

xxvi.                     “Facilities” means the interstate Pipeline facilities
described in the Recitals.

 

xxvii.                  “FERC” shall have the meaning set forth in the Recitals.

 

xxviii.               “Force Majeure” shall have the meaning set forth in
Section XVI.

 

xxix.                     “Gathering System” shall have the meaning set forth in
the Recitals.

 

4

--------------------------------------------------------------------------------


 

xxx.                        “General Commodity Rate” means the rate paid by an
Uncommitted Shipper to use the Pipeline.

 

xxxi.                     “Governmental Authority” means any court, government
(federal, tribal, state, local, or foreign), department, political subdivision,
commission, board, bureau, agency, official, or other regulatory,
administrative, or governmental authority.

 

xxxii.                  “Governmental Authorizations” means any authorization,
approval or permit from any national, regional, state, local or municipal
government, or any political subdivision, agency, commission or authority
thereof (including any maritime authorities, port authority or any
quasi-governmental agency) having jurisdiction over a Party or its Affiliates,
the Pipeline, or any of the activities contemplated by this Agreement pursuant
to this Agreement.

 

xxxiii.               “Hemphill Area” means the lands identified on Exhibit B as
“Hemphill”.

 

xxxiv.              “Information Receiving Party” shall have the meaning set
forth in Section XXII.A.

 

xxxv.                 “Initial Committed Rate Period” shall have the meaning set
forth in Exhibit A.

 

xxxvi.              “Initial CRP(s)” means the 119 CRPs identified in
Exhibit F.  For purposes of this Agreement, the locations specified on Exhibit F
shall become Initial CRPs on the date at such time they become connected to the
Gathering System.

 

xxxvii.           “Interruption” and “Curtailment” shall have the meaning set
forth in Monarch’s Rules and Regulations Tariff, or any successor thereto, which
was filed initially in FERC Docket No. IS15-618.

 

xxxviii.        “Interstate Commerce Act” shall have the meaning set forth in
the Recitals.

 

xxxix.              “Intrastate Agreement” shall have the meaning set forth in
Section IV.D.

 

xl.                                   “LACT Unit” means an oil industry standard
lease automated custody transfer unit comprised of a Coriolis mass measurement
meter and BS&W monitor, as well as other necessary controls.

 

xli.                                “Losses” means all losses, liabilities,
damages, claims, demands, fines, penalties, costs, or expenses, including
reasonable attorneys’ fees and court costs.

 

xlii.                             “Month” means a calendar month beginning at
12:01 am on the first day of the calendar month and ending at 12:01 am on the
first day of the next calendar month.

 

xliii.                          “Monarch” shall have the meaning set forth in
the introduction and shall include its heirs, successors, and assignees.

 

5

--------------------------------------------------------------------------------


 

xliv.                         “Ninety Percent Cap” shall have the meaning set
forth in Section VI.A.ii.b.

 

xlv.                            “Notice(s)” shall have the meaning set forth in
Section XXII.B.

 

xlvi.                         “Party” or “Parties” shall have the meaning set
forth in the initial paragraph.

 

xlvii.                      “Person” shall be broadly interpreted to include,
without limitation, any corporation, company, partnership, trust, governmental
authority or individual.

 

xlviii.                   “Pipeline” shall have the meaning set forth in the
Recitals.

 

xlix.                         “Plains” shall have the meaning set forth in the
Recitals.

 

l.                                          “Primary Point” means the Delivery
Point(s) identified as a “Primary Point” on Exhibit A.

 

li.                                       “Primary Term” shall have the meaning
set forth in Section IV.A.

 

lii.                                    “Prior Dedication” shall have the
meaning set forth in Section VI.A.vii.

 

liii.                                 “Proration” shall have the meaning set
forth in Monarch’s Rules and Regulations Tariff, or any successor thereto.

 

liv.                                “Prorationed Capacity” shall have the
meaning set forth in Section VII.A.

 

lv.                                   “Receipt Point(s)” means the point at
which Crude Oil is accepted into the Pipeline listed in Monarch’s Rates Tariff,
or hereafter designated by Monarch.  The CRPs are Receipt Point(s) on Monarch’s
Pipeline.

 

lvi.                                “Secondary Term” shall have the meaning set
forth in Section IV.A.

 

lvii.                             “Services” shall mean the transportation of
Crude Oil and other related services for Shipper’s account on the Monarch
Pipeline from the Receipt Point(s) to the Delivery Point(s) as specified in
Shipper’s nomination.

 

lviii.                          “Shipper” shall have the meaning set forth in
the introduction and shall include its heirs, successors, and assignees.

 

lix.                                “Shipper’s Crude Oil” means the Crude Oil
produced from oil and gas wells in which Shipper or its Affiliates owns or
controls an interest and has the right to market.

 

lx.                                   “South Lipscomb Area” means the lands
identified on Exhibit B as “South Lipscomb” and located in Lipscomb and Hemphill
Counties, Texas.

 

6

--------------------------------------------------------------------------------


 

lxi.                                “System” means the facilities, including the
pipeline, tanks, pumps and other associated facilities that Monarch owns an
interest in, and to which this TSA applies.

 

lxii.                             “Tariff” shall have the meaning set forth in
Section V.

 

lxiii.                          “Term” shall have the meaning set forth in
Section IV.A.

 

lxiv.                         “Temporary Release” shall have the meaning set
forth in Section VI.A.v.

 

lxv.                            “Total Average Daily Delivered Volumes” shall
mean the average quantity of Barrels of Crude Oil delivered each Day to the
Delivery Point(s) and to all delivery points connected to the Gathering System
off of pipelines owned by Monarch and/or its Affiliate(s), by Shipper during a
consecutive three (3) Month period (excluding any Temporary Release periods);
except that, for the fourth (4th), fifth (5th), and sixth (6th) Months following
the Commencement Date, the Total Average Daily Delivered Volumes shall be based
on the average quantity of Barrels of Crude Oil delivered each Day to the
Delivery Point(s) and to all delivery points connected to the Gathering System
off of pipelines owned by Monarch and/or its Affiliate(s) by Shipper during a
one (1) Month period (excluding any Temporary Release periods).

 

lxvi.                         “Transportation System” shall have the meaning set
forth in the Recitals.

 

lxvii.                      “Treating Fee” shall have the meaning set forth in
Section IX.A.

 

lxviii.                   “Uncommitted Shipper” means a shipper that is not a
Committed Shipper.

 

lxix.                         “Uneconomic” shall have the meaning set forth in
section IV.B.

 

B.                              Rules of Interpretation

 

i.                                          Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto.

 

ii.                                       As used herein, and in any certificate
or other document made or delivered pursuant hereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and
(iii) references to agreements or other contracts shall, unless otherwise
specified, be deemed to refer to such agreements or contracts as amended,
supplemented, restated or otherwise modified from time to time.

 

7

--------------------------------------------------------------------------------


 

iii.                                    The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

iv.                                   The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION II

REQUEST FOR SERVICE

 

In exchange for Shipper’s Dedication, Shipper hereby requests that Monarch
provide gathering and transportation services so that Shipper’s Crude Oil may
move over and through the Pipeline from the Receipt Point(s) to the Delivery
Point(s).

 

SECTION III

AGREEMENT TO PROVIDE SERVICE

 

A.                              In consideration of the terms and conditions
herein and in response to such request, Monarch agrees, subject to Applicable
Law and any applicable termination rights set forth herein, to provide
interstate gathering and/or transportation service of Crude Oil from the Receipt
Point(s) to the Delivery Point(s).

 

B.                              Execution of this Agreement, without material
modification, provides sufficient commercial justification for the Pipeline
project to move forward.  Shipper acknowledges that non-material modifications
may be necessary as a result of the Open Season process, to be consistent with
FERC policy.  If the FERC requires modifications to the Agreement, then the
Parties shall negotiate in good faith to revise necessary elements of the
Agreement in order to satisfy applicable FERC requirements.

 

C.                              Additional Open Season.  Monarch shall have the
right, but not the obligation, to conduct additional open seasons for the
Pipeline in order to contract with new or existing shippers for uncommitted or
expansion capacity or capacity that has been made available due to the
termination or expiration of Pipeline transportation services agreements.

 

SECTION IV

TERM

 

A.                              This Agreement shall commence on the
Commencement Date and continue in effect for a period of ten (10) years (the
“Primary Term”).  Thereafter, the Agreement shall automatically renew for
consecutive one year periods (each, a “Secondary Term” and together with the
Primary Term, the “Term”).  Either Party may terminate this Agreement

 

8

--------------------------------------------------------------------------------


 

by written Notice to the other Party not less than one (1) year prior to
expiration of the Primary Term or any Secondary Term.

 

B.                              Monarch reserves the right, on a not unduly
discriminatory or preferential basis, to reject or seek renegotiation of the
terms under which Monarch shall continue the gathering of Shipper’s Crude Oil on
the Gathering System should Monarch determine that gathering Shipper’s Crude Oil
at any CRP becomes Uneconomic because of insufficient volume, or if all or part
of Monarch’s Gathering System receiving Shipper’s Crude Oil becomes Uneconomic
to operate, maintain, or repair because of the delivery of insufficient volumes
of Crude Oil.  Monarch has the right to deem a CRP and any associated part of
the Gathering System “Uneconomic” if the average BPD over a ninety (90) Day
period at a particular CRP is less than twenty (20) BPD for a CRP with one
production well behind the CRP and thirty (30) BPD for a CRP with more than one
production well behind the CRP; provided, however, that no Initial CRP or any
part of the Gathering System connecting the Initial CRPs to the Delivery
Point(s) as of the Commencement Date, as such Gathering System and Initial CRPs
are set forth on Exhibit F, shall ever be deemed Uneconomic during the Primary
Term. In the event of a CRP or part of the Gathering System being declared
Uneconomic, Monarch shall have the right to suspend receipt of a Shipper’s Crude
Oil at that CRP or part of the Gathering System, without liability as long as
such condition exists, by giving Shipper ninety (90) Days advance written Notice
of such suspension.  During the ninety (90) Day Notice period, the Parties agree
to meet to discuss and negotiate in good faith new terms for the applicable CRP
or part of the Gathering System under which Monarch would continue to gather
Shipper’s Crude Oil for transportation on the Gathering System. If the Parties
are unable to reach agreement as to a remedy to such condition within thirty
(30) Days of the end of the Notice period, either Shipper or Monarch may cause
the CRP(s) or part(s) of the Gathering System in question and any part of the
Dedication intended for delivery to such CRP(s) or part(s) of the Gathering
System shall be permanently released from this Agreement.

 

C.                              During any Secondary Term, in the event Monarch
declares all or part of Monarch’s Gathering System Uneconomic, Monarch shall
have the right to suspend operations of the Gathering System or the affected
part thereof without liability as long as such condition exists by providing
Shipper with ninety (90) Days advance written Notice of the suspension. The
Parties agree to meet within fifteen (15) Days after receipt of such Notice to
discuss and negotiate in good faith alternative terms to remedy such Uneconomic
Gathering System condition. If the Parties are unable to reach agreement as to a
remedy to such condition within thirty (30) Days of the end of the Notice
period, Monarch may elect to terminate gathering operations with respect to all
of its Gathering System if it has been declared Uneconomic or such part as has
been declared Uneconomic and shall provide Shipper thirty (30) Days prior
written Notice of its intent to terminate such operations.  If Monarch
terminates all or part of its gathering operations pursuant to this
Section IV.C, either Shipper or Monarch shall have the right to and may so cause
the Dedication impacted by such termination to be permanently released from this
Agreement.

 

D.                                    Notwithstanding anything to the contrary
in Sections IV.B or IV.C, Monarch shall have the right to take a LACT unit out
of service at a particular CRP and remove such CRP

 

9

--------------------------------------------------------------------------------


 

from this Agreement, pursuant to the terms set forth in the Amended and Restated
Firm Crude Oil Gathering and Transportation Agreement dated October 23, 2015
(“Intrastate Agreement”).  Promptly after removing any such CRP in accordance
with this Section IV.D, Monarch shall amend Exhibit F to reflect the removal of
such CRP from this Agreement.  All non-pipeline and trucking activities for
Shipper’s Crude Oil from the CRPs listed on Exhibit F and any non-CRP-connected
wells located within the AMI shall be governed by the Intrastate Agreement.

 

SECTION V

MONARCH FACILITY OBLIGATIONS

 

A.                              Monarch will operate the Pipeline, to the extent
it provides service in interstate commerce, as an interstate common carrier oil
pipeline as defined by the Interstate Commerce Act.

 

B.                              Monarch shall use commercially reasonable
efforts to place the Pipeline in service by November 1, 2015.  If the Pipeline
is not in service by November 1, 2015, then Shipper shall have the right to
contract for alternative transportation of Shipper’s Crude Oil for consecutive
ninety (90) Day periods until such time as the Pipeline is in service, provided
that if the Pipeline goes in service during one such ninety (90) Day period,
Shipper shall have no obligation to transport Shipper’s Crude Oil on the
Pipeline until the expiration of that ninety (90) Day period.

 

C.                              Prior to the Commencement Date, Monarch shall
file with FERC a tariff applicable to pipeline gathering and transportation
under this Agreement containing the rules and regulations governing the
gathering and transportation of Crude Oil in the Pipeline and a tariff governing
the gathering and transportation rates (collectively “Tariff,” which shall
include any and all supplements thereto and successive issues thereof).  All
shipments of Crude Oil on the Pipeline by Shipper shall be governed by the
Tariff and all applicable statutes, rules and regulations governing common
carrier pipelines and related facilities; provided, however, that this
understanding shall not be deemed to lessen or impair any of Shipper’s
obligations hereunder.  Shipper expressly agrees to abide by the terms of the
Tariff.  Monarch may revise the Tariff from time to time, so long as such
revisions do not materially conflict with the terms of this Agreement.  To the
extent there is any conflict between the provisions of the Tariff and the terms
of this Agreement, the terms of the Tariff shall govern.

 

SECTION VI

TRANSPORTATION SERVICES

 

A.                              Dedication Obligations.

 

i.                                          In exchange for Shipper’s
Dedication, Shipper shall become a Committed Shipper and shall have a priority
right to its Committed Volume at the Committed Rate.

 

10

--------------------------------------------------------------------------------

 

Only Shipper’s Crude Oil shall be eligible for shipment as part of Shipper’s
Committed Volume.

 

ii.                                       A Dedicated Firm Shipper shall be
permitted to adjust its Committed Volume subject to the following conditions:

 

a.                                      After the first five (5) years of the
Primary Term, Monarch will annually downward adjust a Dedicated Firm Shipper’s
Committed Volume based upon 120% of Shipper’s deliveries of Barrels of Crude Oil
to the Pipeline averaged for the immediate prior calendar year, if applicable
based upon Shipper’s deliveries of Crude Oil in the prior calendar year.

 

b.                                      After the first five (5) years of the
Primary Term, if capacity is available, a Dedicated Firm Shipper will be
permitted to adjust its Committed Volume upward based upon 120% of Shipper’s
deliveries of Barrels of Crude Oil to the System averaged for the immediate
prior calendar year, provided that the aggregate Committed Volumes of Committed
Shippers cannot exceed ninety percent (90%) of the normal operating capacity of
the Pipeline (“Ninety Percent Cap”).  If Monarch receives a request from a
single Dedicated Firm Shipper, and such request would result in Monarch
exceeding the Ninety Percent Cap, Monarch will allocate the requested volume to
the single Dedicated Firm Shipper up to the level that reaches the Ninety
Percent Cap.  If Monarch receives simultaneous upward adjustment requests from
two or more Dedicated Firm Shippers, and such requests would result in Carrier
exceeding the Ninety Percent Cap, Monarch will allocate such upward adjustment
volume requests pro rata to each of the Dedicated Firm Shippers in accordance
with the increased volume each such Dedicated Firm Shipper elects to adjust, not
to exceed the Ninety Percent Cap in aggregate.  Notwithstanding anything to the
contrary in this provision, Monarch may accept an upward adjustment request that
exceeds the Ninety Percent Cap upon agreement by Monarch to undertake and
complete an expansion of its Pipeline, and the volume of such upward adjustment
that exceeds the Ninety Percent Cap will become part of such Dedicated Firm
Shipper’s Committed Volume effective on the date such expansion is completed and
available for service.  Any upward adjustment to a Dedicated Firm Shipper’s
Committed Volume will take effect on first day of the Month following the
adjustment request.

 

iii.                                    Shipper warrants that it has the
authority to make such Dedication.  Shipper covenants that (i) no subsequent
transfer of any interest in the AMI shall be made without being made subject to
this Dedication obligation, as set forth in Section VI.A.vii and (ii) prior to
the effectiveness of any such transfer, Shipper shall provide to Monarch
transferee’s acknowledgement of this Dedication.

 

iv.                                   Shipper reserves the following rights:
(i) to operate the wells producing from the AMI as a reasonably prudent
operator; (ii) to operate separation and tankage

 

11

--------------------------------------------------------------------------------


 

                                                facilities on the well site at
surface production facilities on or well the well(s) producing from the AMI;
(iii) to pool, communitize, or unitize Shipper’s interests in the AMI; (iv) to
use Crude Oil for lease operations (excluding any type of major secondary or
tertiary recovery projects); and (v) to distribute Crude Oil in-kind to various
third parties as required by contractual obligations of Shipper in effect prior
to the date hereof (or, for any later acquired interests, prior to the date of
the acquisition), including lessors and royalty owners as required by the
applicable provisions of any such oil and gas lease.

 

v.                                      During any event(s) of Force Majeure as
defined in Section XVI herein, Extended Force Majeure Event, Prorationed
Capacity, or Interruption and Curtailment affecting  Monarch’s ability to accept
Shipper’s Dedication for a period in excess of  seven (7) Days, Shipper shall
have a temporary release from this Dedication, but only for those Barrels:
(1) not accepted by the Gathering System or Transportation System; or
(2) intended for delivery to the Receipt Point(s) affected by such Force
Majeure, Extended Force Majeure Event, Prorationed Capacity or Interruption and
Curtailment (“Temporary Release”); except that, if the cause of any event(s) of
Force Majeure, Extended Force Majeure Event, Prorationed Capacity, or
Interruption and Curtailment is due solely to the individual or collective gross
negligence of Shipper and/or any Affiliate, agent, or subcontractor thereof,
Shipper shall be granted a Temporary Release, but shall be required to pay
Monarch the Committed Rate as though the Barrels subject to the Temporary
Release constituted Actual Shipments over and through the Gathering System
and/or Transportation System, a notarized accounting of which shall be provided
to Monarch within fifteen (15) Days of Shipper resuming deliveries to the
Gathering System and/or Transportation System following the end of such
Temporary Release.

 

a.                                      For the duration of any such Temporary
Release, Shipper will be free to dispose of released Crude Oil volumes under
other arrangements in Shipper’s sole discretion, provided that Shipper shall
make commercially reasonable efforts to sell Shipper’s released Crude Oil
volumes to the owner of the pipeline(s) immediately downstream of the Delivery
Point(s), and/or its affiliates.  To the extent Shipper was able to sell
Shipper’s released Crude Oil volumes to the owner of the pipeline(s) immediately
downstream of the Delivery Point(s), and/or its affiliates, Shipper shall resume
deliveries of released Crude Oil volumes to the Gathering System or Pipeline no
later than the third (3rd) Day following delivery of Notice by Monarch stating
that the Force Majeure, Extended Force Majeure, Prorationed Capacity, or
Interruption and Curtailment has ended and Monarch is able to accept delivery of
all such released volumes.  For all other temporarily released volumes,
Shipper’s temporary release from the Dedication shall end, and Shipper shall
resume deliveries of released Crude Oil volumes to the Gathering system or
Transportation System, no later than the first (1st) Day of the fourth (4th)
month following delivery of Notice by Monarch stating that the Force Majeure,
Extended Force

 

12

--------------------------------------------------------------------------------


 

Majeure, Prorationed Capacity or Interruption and Curtailment has ended and
Monarch is able to accept delivery of all such released volumes of Shipper’s
Crude Oil.

 

b.                                      Notwithstanding the requirements in
Section VI.A.v, above, Shipper’s Temporary Release shall commence prior to the
expiration of the seven (7) Day period if waiting the full seven (7) Days will
cause Shipper to shut in production wells within the AMI and expediting the
release is the only way to avoid the shut in (“Expedited Temporary Release”). 
The Expedited Temporary Release period shall last only until the expiration of
the seven (7) Day waiting period set forth in Section VI.A.v (“Expedited
Temporary Release Period”).  Shipper may sell its Crude Oil at the affected
CRP(s) or at the Casey Station to third-parties through the end the Expedited
Temporary Release period only.  The provisions in Section VI.A.v.a, above, shall
not apply until the Expedited Temporary Release Period has expired.  Shipper
shall provide Notice to Monarch prior to releasing Shipper’s Crude Oil in an
Expedited Temporary Release.  The Notice shall state that the release meets the
criteria of this Section VI.A.v.b for an Expedited Temporary Release.

 

vi.                                   Within twenty-one (21) Days of any
event(s) of Force Majeure or Interruption and Curtailment affecting Monarch’s
ability to accept Crude Oil produced from Shipper’s Dedication, Monarch shall
provide Shipper with Notice to the extent Monarch anticipates such event(s) will
last longer than one hundred and eighty (180) Days (the “Extended Force Majeure
Event”).  Monarch’s notification shall include a good faith estimate of the
length of the Extended Force Majeure Event and when Monarch anticipates it again
will be able to accept Crude Oil produced from Shipper’s Dedication. Shipper and
Monarch will work together in good faith to find alternative gathering and/or
transportation services for Crude Oil produced from Shipper’s Dedication and
affected by the Extended Force Majeure Event.  The term of any such alternative
gathering and/or transportation service agreement must end no later than the
first (1st) Day of the second (2nd) full or calendar Month following Monarch’s
notification’s estimated end date for the Extended Force Majeure Event.

 

vii.                                The Dedication does not include any Crude
Oil that has previously been dedicated to another pipeline or market prior to
the Effective Date (or in the case of subsequently acquired interests, prior to
the date of such acquisition) (the “Prior Dedication”).  Shipper shall not
extend marketing or transportation agreements governing Crude Oil subject to a
Prior Dedication(s) beyond the end of the longest primary contract term
associated with the transportation and/or marketing of that particular Crude
Oil. Upon termination of such agreements, all Crude Oil subject to the Prior
Dedication(s) shall be deemed part of Shipper’s Dedication hereunder for the
remaining Term of this Agreement.

 

13

--------------------------------------------------------------------------------


 

viii.                             If any Shipper transfers any right, title, or
interest in the Dedication, such transfer shall be made subject to this
Agreement and any such transfer shall not impair the Dedication herein to
Monarch.  Shipper shall notify Monarch of any such transfer within ten
(10) Business Days of the effective date thereof.  Shipper shall notify in
writing any transferee that such acreage remains dedicated to Monarch pursuant
to this Agreement and Shipper shall ensure that any such transfer is accompanied
with appropriate contractual language requiring the transferee to deliver Crude
Oil subject to the Dedication to Monarch during the Term of and in accordance
with this Agreement.  Any such transfer or Shipper’s failure to notify Monarch
thereof shall not impair Monarch’s rights under this Agreement as against
Shipper; provided that Monarch shall release and waive any rights under this
Agreement it may have against Shipper if and to the extent the transferee enters
into an agreement with Monarch on substantially the same terms as those provided
herein in respect of the transferred rights, title or interest in Crude Oil
subject to the Dedication.

 

ix.                                   If Shipper transfers any right, title, or
interest in some, but not all of the Dedication, in addition to the requirements
of VI.A.viii above, any right, title, or interest retained by Shipper shall
remain subject to this Agreement and the Dedication, and Shipper’s Committed
Rate and right to make a Priority Capacity Election, as set forth in Exhibit A
to this Agreement, shall not be affected by the transfer.  All of Shipper’s
right, title, or interest in Crude Oil subject to the Dedication will continue
to be subject to the Dedication and Shipper’s Committed Volume and Committed
Rate will remain unchanged.

 

x.                                      On thirty (30) Days prior written
Notice, Monarch shall have the right at its expense, at reasonable times during
business hours, to audit the books and records of Shipper to the extent
necessary to verify the accuracy of any statement or representation of Shipper
related to Shipper’s Dedications, Prior Dedications or other prior obligations.

 

B.                              Rights to Unutilized Capacity

 

i.                                          Subject to available capacity,
Shipper shall have the right during each Month of the Term, but not the
obligation, to ship Shipper’s Crude Oil in excess of Shipper’s Committed Volume
(“Excess Volume”) at its Committed Shipper rate.  Monarch agrees to transport
such Excess Volume subject to available capacity and the provisions set forth in
Monarch’s Tariff including, but not limited to, Monarch’s prorationing
provisions.  If Shipper delivers any quantities of Crude Oil that do not
constitute Shipper’s Crude Oil, it shall nominate those quantities separately,
and Monarch is only obligated to gather and/or transport those quantities
subject to available capacity at the General Commodity Rate.

 

ii.                                       Shipper agrees that, to the extent it
does not utilize its Committed Volume in any Month, Monarch may utilize such
unused capacity for the provision of Services to other shippers without
impacting the payment or Dedication obligations of

 

14

--------------------------------------------------------------------------------


 

Shipper under this Agreement.  Any unused Committed Volume will be made
available on a first-come, first-serve basis for Committed Shippers’ Excess
Volume prior to being made available subject to the rules and regulations in
Monarch’s Tariff.

 

C.                                    Provision of Services

 

i.                                          Subject to the terms and conditions
of this Agreement and to the extent permitted by Applicable Law, Monarch agrees,
as of the Commencement Date and continuing thereafter during the Term, to
receive each Month from Shipper volumes of Crude Oil at the Receipt Point(s), as
properly nominated and tendered by Shipper, up to Shipper’s Committed Volume and
to redeliver equivalent volumes of Crude Oil to Shipper at one or more of the
Delivery Point(s).  To the extent Shipper has a contractual obligation to sell
Shipper’s Crude Oil to Plains at one or more of the Primary Point(s) beginning
on the Commencement Date, Shipper agrees to transport through Monarch’s
Facilities to the Primary Point(s) at least sixty-five percent (65%) of such
Crude Oil volumes governed by that agreement.

 

ii.                                       Monarch agrees to connect to the
Gathering System any future newly-drilled wells drilled by Shipper within the
South Lipscomb Area and located within one (1) mile of the Gathering System,
within five (5) Days of completion of any such well, and prior to first
production, subject to events of Force Majeure (the “Connection Timing
Commitment”).  The Connection Timing Commitment will only apply to wells for
which Shipper notifies Monarch of the completion date at least forty-five (45)
Days in advance of completion.  In the event that Shipper does not notify
Monarch at least forty-five (45) Days in advance of the completion date for a
well, then Gatherer will commit to connecting the new well within forty-five
(45) Days of receiving the Notice from Shipper.  Monarch may, in its sole
discretion connect any future newly-drilled well located further than one
(1) mile from the Gathering System (or received by truck Shipper’s Crude Oil
produced from such well and transport and deliver such Shipper’s Crude Oil at
its own expense as provided in the Intrastate Agreement), provided that Monarch
has no obligation connect or receive from such well as set forth above in this
sentence, then the Parties may negotiate in order to attempt to reach mutually
agreeable terms to connect such well under an alternate fee structure and the
Parties will amend this Agreement to memorialize any such agreement.  If the
Parties are unable to mutually agree on terms to connect any future
newly-drilled well located in the AMI and subject to the Dedication in
accordance with the foregoing, then Shipper shall deliver Shipper’s Crude Oil
produced from such well to the Casey Station, or an Affiliated system point, as
applicable, by means other than through the Gathering System for further
transportation on facilities owned and operated by Monarch and/or its
Affiliates.

 

iii.                                    Monarch’s duty to provide Services under
this Section VI.C shall be subject to the provisions of the Tariff.  In
addition, Monarch may refuse to accept any Barrels of

 

15

--------------------------------------------------------------------------------


 

Crude Oil from Shipper for Services if Shipper is in violation of the Tariff or
if Shipper is in breach of this Agreement at the time the volumes of Crude Oil
are tendered to Monarch.

 

D.                              This Agreement does not govern any commercial
storage services.  Monarch has working tanks that are needed by Monarch to
transport Crude Oil, but has no other tanks and, therefore, does not have
facilities for rendering, nor does it offer, a commercial storage service. 
Monarch will use its operational storage facilities, as necessary, to manage the
Pipeline to allow for the gathering and transportation of Shipper’s Crude Oil
pursuant to Shipper’s confirmed nominations for transportation to the Delivery
Point(s).  Monarch will not accept for gathering or transportation any Crude Oil
volumes for which Shipper has not made the necessary arrangements for shipment
beyond the Delivery Point(s) or has not provided the necessary facilities for
receiving said Crude Oil as it arrives at the Delivery Point(s).  Provisions for
storage during transit in facilities furnished by Shipper at points on Monarch’s
system will be permitted to the extent authorized by Monarch.

 

SECTION VII

PRIORITY CAPACITY ELECTION

 

A.                              Monarch will follow a Proration policy as set
forth in the Tariff when the amount of Crude Oil nominations properly submitted
by all system shippers exceeds the Pipeline’s capacity for a given Month.  The
capacity available for service during the Month of allocation (design capacity
less any reduction in capacity because of Interruption and Curtailment or Force
Majeure as defined in the Rules and Regulations Tariff) is the “Prorationed
Capacity.”

 

B.                              Monarch will maintain ninety percent (90%) of
the Prorationed Capacity for a Committed Shipper Priority Capacity Election
program.  Shipper is eligible to make a Priority Capacity Election should the
Pipeline enter into a period of Proration.  Subject to reduced Pipeline capacity
(as a result of, for example, Interruption and Curtailment or Force Majeure),
Priority Capacity will be available to Shipper during periods of proration up to
the level of Shipper’s Committed Volume for Shipper’s Crude Oil.  Shipper may
elect and secure Priority Capacity by paying a one cent ($0.01) per Barrel
premium over the General Commodity Rate set forth in the Tariff.  In the event
that the Prorationed Capacity is less than design capacity (as a result of, for
example, Interruption and Curtailment or Force Majeure), the Priority Capacity
available for each Committed Shipper will be allocated pro rata in accordance
with each Committed Shipper’s respective Committed Volume.

 

SECTION VIII

TARIFF RATES AND CHARGES

 

A.                              Committed Rate.  The “Committed Rate” is the
rate per Barrel that Shipper agrees to pay for its Actual Shipments of Committed
Volumes during the Term, as that rate may be

 

16

--------------------------------------------------------------------------------


 

changed from time to time during the Term in accordance with the provisions of
this Agreement.  The Committed Rate that Shipper agrees to pay as of the
Commencement Date is set forth in Exhibit A attached hereto.  The Committed Rate
will be published in Monarch’s Tariff and shall at all times be less than the
General Commodity Rate, except when Shipper makes a Priority Capacity Election,
and at those times, only to the extent necessary to secure capacity in excess of
the capacity to which Shipper is entitled by operation of the Proration policy
in the absence of a Priority Capacity Election.  The Committed Rate is not
required to be cost-based to meet a statutory “just and reasonable” standard as
long as the rate is set in a manner that is not unduly preferential or
discriminatory.

 

B.                              Excess Volumes. Shipper shall pay the Committed
Rate then applicable to Shipper for any Excess Volumes above its Committed
Volume that Shipper ships in a Month.

 

C.                              General Commodity Rate.  Shipper shall pay the
General Commodity Rate for any Barrels that Shipper ships in a Month that do not
constitute Shipper’s Crude Oil.

 

D.                              Settlement Rates. To the extent permitted by
Applicable Law, Monarch may, at its election, file the Committed Rate, including
the initial Committed Rate and any subsequent changes thereto pursuant to the
terms of this Agreement, as Settlement Rates in the Rates Tariff under 18 C.F.R.
§ 342.4(c) and Shipper expressly agrees to support such filings.

 

E.                              Fees and Charges of General Application. 
Shipper shall be subject to fees and charges set forth in the Tariff.

 

F.                               Monarch shall have the right to adjust the
rates set forth herein, including the Committed Rates, each July 1 in accordance
with FERC indexing methodology as described in 18 C.F.R. § 342.3, subject to the
following qualifications.  In a given index year (July 1 through June 30),
Monarch’s maximum annual rate adjustment shall be the lesser of (a) the
generally applicable index adjustment as published by FERC for that given index
year and (b) three percent (3%).  In the event that application of the generally
applicable index adjustment as published by FERC for a given index year would
result in a rate decrease, Monarch shall not be required to decrease its rates
by more than three percent (3%).  Any such rate adjustment shall be prorated for
the first index year Monarch is in service by multiplying (i) the lesser of the
index adjustment or three percent (3%) by (ii) a fraction, the numerator of
which is the number of Days between the Commencement Date and June 30 of the
index year and the denominator of which is 365.  The Committed Rate shall never
be lower than the rate agreed to in this Agreement, as set forth in Exhibit A to
this Agreement.

 

SECTION IX

NOMINATIONS, QUALITY, AND PRORATIONING

 

A.                                    Nominations.  Shipper shall follow the
nomination procedures set forth in the Tariff.

 

17

--------------------------------------------------------------------------------


 

B.                              Quality.  Quality provisions in the Tariff, or
its successor, shall be applicable to the Crude Oil delivered by Shipper. 
Shipper acknowledges that Shipper’s Crude Oil may be commingled with other Crude
Oil produced by third parties and that the Crude Oil delivered by Monarch at the
Delivery Point(s) will not necessarily be the identical Crude Oil delivered by
Shipper at the Receipt Point(s).  Monarch agrees to keep Shipper whole should
commingling result in a deviation in Shipper’s average Gravity delivered to the
Pipeline through implementation of a Quality Bank as set forth in Monarch’s
Rules and Regulations Tariff.  Shipper agrees to a Crude Oil “Treating Fee” in
the event Shipper delivers out of spec Crude Oil which contaminates the
Pipeline, as set forth in the Rules and Regulations Tariff.  Monarch’s
obligation to treat Shipper’s Crude Oil is limited to the use of Facilities
described in this Agreement.  Monarch is not obligated to purchase or construct
any such additional facilities after the Commencement Date to treat Shipper’s
Crude Oil.

 

C.                              Line Fill and Tank Fill.  The Line Fill and Tank
Fill provisions in Monarch’s Rules and Regulations Tariff, or its successor,
shall be applicable to the Crude Oil delivered hereunder.

 

D.                              Prorationing.  Capacity on the Monarch Pipeline
shall be allocated in accordance with Monarch’s Rules and Regulations Tariff or
its successor.

 

SECTION X

MEASUREMENT, MANAGEMENT, CUSTODY, AND RISK OF LOSS OF CRUDE OIL

 

A.                              Monarch and Shipper shall measure Crude Oil
delivered hereunder as provided in accordance with Monarch’s Rules and
Regulations Tariff and pursuant to the Quality Bank set forth in Monarch’s
Rules and Regulations Tariff.

 

B.                              Control and possession of the Crude Oil received
under this Agreement shall pass from Shipper to Monarch at the Receipt Point(s).

 

C.                              Control and possession of the Crude Oil
delivered under this Agreement shall pass from Monarch to Shipper at the
Delivery Point(s).

 

D.                              Each Shipper shall be allocated a pro-rata share
of actual volumetric losses incurred on the Pipeline due to evaporation,
measurement, and other losses in transit (“Line Loss” or “Pipeline Loss
Allowance) Pipeline adjustments will be made on the basis of total quantities
received and will be assessed at the CRP(s).

 

18

--------------------------------------------------------------------------------


 

SECTION XI

DUTY TO SUPPORT

 

A.                              Shipper’s Duty to Support Prior to Commencement
Date.  To the extent not inconsistent with Applicable Law, Shipper hereby agrees
prior to the Commencement Date: (a) to reasonably support and cooperate — and
not to oppose, obstruct or otherwise interfere in any manner, direct or indirect
— with the efforts of Monarch to obtain all governmental, regulatory and other
authorizations and approvals necessary for the construction and operation of the
Pipeline in the form and manner proposed by Monarch; ; and (b) to not take,
directly or indirectly, any action that (i) is designed to delay review or
approval of any petitions or applications to any Governmental Authorities
related to the Pipeline, or (ii) would materially and adversely affect the
Pipeline or this Agreement.  Notwithstanding the foregoing, nothing herein shall
prevent Shipper from (i) protesting any regulatory or other filings that are in
conflict with the terms of this Agreement, and (ii) proceeding in any manner
consistent with Applicable Law if this Agreement is terminated or if the
Pipeline has been abandoned by Monarch.

 

B.                              Shipper’s Duty to Support Tariff Filings.  To
the extent consistent with Applicable Law, Shipper hereby agrees during the Term
of this Agreement not to protest, complain, or take any action, nor recommend or
cause any affiliated entity or other entity to protest, complain, or take any
action, that is designed to or may delay review or approval of the filing of the
Tariff, including the Committed Rate, with FERC or any other governing body,
unless such tariff filings are in conflict with the terms of this Agreement.

 

SECTION XII

EVENTS OF DEFAULT

 

A Party becomes a “Defaulting Party” and the following actions shall constitute
“Default” if the Defaulting Party shall (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (howsoever evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; or (vi) consolidate or amalgamate with, or
merge with or into, or transfer all or substantially all of its assets to
another entity and, at the time of such consolidation, amalgamation, merger or
transfer, the resulting, surviving or transferee entity fails to assume all of
the obligations of the Party under this Agreement by operation of law or
pursuant to another agreement reasonably satisfactory to the other Party
(“Non-Defaulting Party”), then the Non-Defaulting Party, in addition to any and
all other remedies available hereunder or pursuant to law, shall have at its
sole election and upon Notice thereof to the Defaulting Party, the right to
immediately withhold, refuse or suspend performance under this Agreement or the
Tariff and the right to terminate this Agreement by designating in any such
Notice the effective date of termination (which effective date of termination
shall not be earlier than the Day such Notice is given and not later than twenty
(20) Days after such Notice is given).

 

19

--------------------------------------------------------------------------------


 

SECTION XIII

ADEQUATE ASSURANCES

 

If at any time Shipper assigns the Agreement in connection with the sale of all
or substantially all of its assets, or in connection with a merger,
consolidation, or other reorganization, at the time of and following such
assignment, by Notice to Shipper, Monarch may require any of the following
(individually and collectively, “Adequate Assurance”) prior to Monarch’s
obligation to continue to provide services hereunder:  (1) prepayment of
estimated Fees to be held by Monarch without interest accruing thereon in
advance of a delivery month; (2) a cash deposit in an amount satisfactory to
Monarch; (3) a letter of credit at Shipper’s expense in an amount and from a
financial institution satisfactory to Monarch; or (4) a guaranty in an amount
and from a third party acceptable to Monarch.  Shipper shall provide such
Adequate Assurance within two (2) Business Days of demand therefore.

 

SECTION XIV

TAXES

 

Shipper shall pay or cause to be paid, and agrees to indemnify and hold harmless
Monarch from and against the payment of, all excise, gross production,
severance, sales, occupation, and all other taxes; and all charges, or
impositions of every kind and character required by statute or by any
Governmental Authority with respect to Shipper’s Crude Oil (other than margin or
franchise taxes or taxes imposed upon income, profits or gains of Monarch) and
the handling thereof prior to receipt by Monarch. Monarch shall pay or cause to
be paid all taxes and assessments, if any, imposed upon Monarch for the activity
of gathering and/or transporting Shipper’s Crude Oil after receipt and prior to
its redelivery by Monarch at the Delivery Point(s). Neither Party shall be
responsible or liable for any taxes or other statutory charges levied or
assessed against the facilities of the other Party used for the purpose of
carrying out the provisions of this Agreement. Shipper shall indemnify and save
Monarch harmless from and against all loss, cost, damage, and expense of every
character and in kind resulting from any adverse claims made with respect to all
Crude Oil, royalties, taxes, payments or other charges, and Monarch has the
right to suspend its receipt of any of Shipper’s Crude Oil subject to such
claims until they are resolved to Monarch’s satisfaction.

 

SECTION XV

LAWS AND REGULATIONS

 

A.                              The Parties acknowledge that the Pipeline is
subject to regulation by FERC and may be subject to regulation by other Federal
or State agencies with jurisdiction over the facilities to be constructed and
the transaction contemplated by this Agreement, or any of their successors. The
Parties agree to comply with all such Applicable Laws, rules and regulations.

 

B.                              The Parties acknowledge that Monarch is a common
carrier for hire, and this Agreement and all gathering and transportation
services performed by it on the Gathering System

 

20

--------------------------------------------------------------------------------

 

and/or Transportation System for Shipper pursuant to this Agreement in
interstate commerce, shall be subject to the rules and regulations in Monarch’s
Tariff and its successors; provided, as between Monarch and Shipper, if there is
a conflict between the terms and conditions of this Agreement and the Tariff,
the Tariff will govern and control. Monarch shall be responsible for filing with
FERC all necessary tariffs and/or amendments to the Tariff in order to provide
to Shipper the gathering and transportation services contemplated by this
Agreement. For purposes of the Tariff, this Agreement shall be deemed: (i) a
term contracted Transportation Service Agreement (“TSA”) with Monarch whereby
Shipper has agreed to terms and conditions associated with supporting the
initial construction of a pipeline of Monarch, and shall enjoy all of the rights
and benefits provided to such agreements in the Tariff and pursuant to FERC
rules and regulations.  The Committed Rate set forth in this TSA is not required
to be cost-based to meet a statutory “just and reasonable” standard as long as
the rate is set in a manner that is not unduly preferential or discriminatory

 

SECTION XVI

FORCE MAJEURE

 

A.                              The term “Force Majeure,” shall mean any cause
or event not reasonably within the control of the Party whose performance is
sought to be excused thereby, including (1) acts of God, strikes, lockouts, or
other industrial disputes or disturbances, acts of the public enemy, wars,
blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, tornadoes, hurricanes, storms, severe winter weather, and warnings for
any of the foregoing which may necessitate the precautionary shut-down of wells,
plants, pipelines, the Pipeline, truck unloading facilities; (2) failure of any
parties downstream of the Delivery Point(s) (except for downstream parties that
are Affiliates of Monarch) to timely install or provide interconnection or
receipt facilities, or other related facilities; (3) floods, washouts, arrests
and restraints of governments and people, civil disturbances, explosions,
sabotage, breakage or accidents to equipment, machinery, plants, truck unloading
facilities, other related facilities, or lines of pipe; (4) the making of
repairs or alterations to lines of pipe, the Pipeline, truck unloading
facilities, plants or equipment; (5) freezing of wells or lines of pipe;
(6) electric power shortages; (7) necessity for compliance with any court order,
or any law, statute, ordinance, regulation or order promulgated by a
Governmental Authority having or asserting jurisdiction, unless such necessity
arises as a result of Monarch’s or its Affiliates’ failure to comply with any
Applicable Law (provided that Monarch shall be permitted to resist in good faith
the application to it of any such law by all reasonable legal means) ;
(8) inability to obtain necessary permits, rights of way or materials for
construction, maintenance or operations provided same were timely and diligently
pursued; (9) inclement weather that necessitates extraordinary measures and
expense to construct facilities or maintain operations; and (10) any other
causes, whether of the kind enumerated herein or otherwise, not reasonably
within the control of the Party claiming suspension, including any such cause or
event occurring with respect to the facilities, services, equipment, goods,
supplies or other items necessary to the performance of such Party’s obligations
hereunder. “Force Majeure” also includes any event of Force Majeure occurring
with

 

21

--------------------------------------------------------------------------------


 

respect to the facilities or services of either Party’s Affiliates or service
providers providing a service or providing any equipment, goods, supplies or
other items necessary to the performance of such Party’s obligations hereunder.

 

B.                              If Party is rendered unable, wholly or in part,
by Force Majeure to carry out its obligations under this Agreement (other than
the obligation to make payments of monies due hereunder), then Party shall give
prompt written Notice of the Force Majeure stating facts supporting such claim
of inability to perform.  Thereupon, Party’s obligation to perform shall be
suspended during the period it is unable to perform because of the Force
Majeure, but for no longer period, and this Agreement shall otherwise remain
unaffected.  Party shall use due diligence to remove the cause of Force Majeure,
where commercially practicable, with all reasonable dispatch; provided, however,
that this provision shall not require the settlement of strikes, lockouts, or
other labor difficulty, when such course is determined inadvisable by Party.

 

C.                              During any event(s) of Force Majeure affecting
Monarch’s ability to transport Shipper’s Dedication, Shipper shall be released
from its obligation hereunder to deliver the Crude Oil to Monarch at the Receipt
Point(s) pursuant to Sections VI.a.v and VI.a.vi.

 

SECTION XVII

MAINTENANCE

 

A.                              Monarch shall have the exclusive responsibility,
control and management over the operation, maintenance and repair of the
Facilities.  Monarch shall perform its obligations under this Agreement in a
good and workmanlike manner, in its judgment as a reasonably prudent operator,
and in conformity with the practices in the industry and particular
circumstances operating in Lipscomb County, Texas and Roger Mills County,
Oklahoma.

 

B.                              Monarch may interrupt its performance for a
reasonable period of time for the purpose of making necessary or desirable
inspections, alterations, and repairs (“Maintenance”) and Monarch shall give
Shipper reasonable Notice of its intention to suspend its performance, except in
cases of emergency where such Notice is impracticable or in cases where the
operations of Shipper will not be affected. Monarch shall endeavor to arrange
such interruptions so as to inconvenience Shipper as little as possible. For
these circumstances, the provisions of Item No. 110(a) of the Rules and
Regulations, or its successor, shall apply.

 

C.                              During any event(s) of Maintenance affecting
Monarch’s ability to transport Shipper’s Dedication for a period in excess of
seven (7) Days, such Maintenance shall be deemed an Interruption and Curtailment
event and Shipper shall be released from its obligation hereunder to deliver the
Crude Oil to Monarch at the Receipt Point(s) pursuant to Sections VI.a.v and
VI.a.vi.

 

22

--------------------------------------------------------------------------------


 

SECTION XVIII

ASSIGNMENT

 

A.                              Except as otherwise provided in this
Section XVIII, neither Party may assign all or a portion of its rights and
obligations under this Agreement without the prior written consent of the
non-assigning Party, provided that such consent shall not be unreasonably
withheld or delayed.

 

B.                              Notwithstanding Section XVIII.A, either Party
shall have the right without the prior consent of the other Party to: (i) assign
its rights and obligations under this Agreement (in whole or in part) to an
Affiliate; (ii) mortgage, pledge, encumber, or otherwise impress a lien, create
a security interest or otherwise assign as collateral its rights and interests
in and to the Agreement to any lender; (iii) make a transfer pursuant to any
security interest arrangement described in (ii) above, including any judicial or
non-judicial foreclosure and any assignment from the holder of such security
interest to another Person; or (iv) assign the Agreement in connection with the
sale of all or substantially all of its assets, or in connection with a merger,
consolidation, or other reorganization.  If a Party assigns its rights and
obligations under this Agreement (in whole or in part) pursuant to clauses
(i) or (iv) above, such Party shall require the assignee to assume such Party’s
obligations hereunder and become a signatory to this Agreement, and such
assignee shall be bound by the terms herein.

 

C.                              If Monarch desires to sell the Pipeline to an
unaffiliated third party prior to its completion, including through a change of
control (excepting a public offering of equity or other ownership by Monarch),
Monarch will require the buyer of the Pipeline to assume Monarch’s obligations
under this Agreement, along with any future modification to the Facilities
contemplated in this Agreement.

 

SECTION XIX

LIMITATION ON LIABILITY AND INDEMNITY

 

A.                              Shipper’s Liability and Indemnification.

 

i.                                          Shipper shall be in control and
possession of the Crude Oil until delivered to Monarch at the Receipt
Point(s) and following delivery of the Crude Oil by Monarch at the Delivery
Point(s).  Monarch shall be in control and possession of the Crude Oil following
delivery by Shipper at the Receipt Point(s) and prior to re-delivery to Shipper
at the Delivery Point(s).

 

ii.                                       Shipper agrees to indemnify, defend,
and hold harmless Monarch from any and all Losses arising from or out of
personal injury or property damage attributable to Shipper’s Crude Oil when
Shipper shall be deemed to be in control and possession of Shipper’s Crude Oil
as provided in Section XIX.A.i.  Monarch agrees to indemnify, defend, and hold
harmless Shipper from all Losses arising from or out of personal injury or
property damage attributable to Shipper’s Crude Oil when Monarch shall be deemed
to be in control and possession of Shipper’s Crude Oil as provided in
Section XIX.A.i.  THE INDEMNITIES SET FORTH IN THIS SECTION XIX.A.ii ARE TO BE
CONSTRUED WITHOUT REGARD TO

 

23

--------------------------------------------------------------------------------


 

THE CAUSES THEREOF, INCLUDING THE NEGLIGENCE OF ANY INDEMNIFIED PARTY, WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE, OR THE
STRICT LIABILITY OF ANY INDEMNIFIED PARTY OR OTHER PERSON.  Each Party agrees
that its voluntary and mutual indemnity agreement will be supported by insurance
and that such insurance shall not be deemed to be a cap on liability.

 

B.                              Disclaimer of Damages.  A PARTY’S LIABILITY
HEREUNDER SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.  SUCH DIRECT ACTUAL
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR
DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  NEITHER PARTY SHALL BE LIABLE HEREUNDER
TO THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST PROFITS (OTHER THAN DIRECT,
ACTUAL LOST PROFITS), OR OTHER BUSINESS INTERRUPTION OR SIMILAR DAMAGES, BY
STATUTE, IN TORT, OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE.  IT
IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED
THERETO, INCLUDING THE STRICT LIABILITY OR NEGLIGENCE OF ANY PARTY, WHETHER SUCH
STRICT LIABILITY OR NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR
PASSIVE.

 

SECTION XX

REPRESENTATIONS AND WARRANTIES

 

A.                              Representations and Warranties of Shipper. 
Shipper represents and warrants that:

 

i.                                          It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite legal power and authority to execute, deliver and perform
its obligations and duties in this Agreement;

 

ii.                                       This Agreement constitutes the valid,
legal and binding obligation of Shipper, enforceable in accordance with the
terms contained in this Agreement;

 

iii.                                    The execution, delivery and performance
by Shipper of this Agreement does not and will not conflict with or result in
any breach or contravention of, or the creation of any lien or other encumbrance
under, any contractual obligation to which Shipper is a party or to which the
Crude Oil is subject.

 

iv.                                   There are no actions, suits or proceedings
pending before any court or administrative body that are likely to materially
adversely affect the ability of Shipper to meet and carry out its obligations
under this Agreement.

 

24

--------------------------------------------------------------------------------


 

v.                                      The Crude Oil that Shipper gathers and
transports subject to its Committed Volume is produced from Shipper’s
Dedication.

 

vi.                                   That Shipper controls or has the right to
market the interest in the Crude Oil, and has the right to ship and/or market
said Crude Oil, free from all liens and adverse claims of title and Monarch has
the right to suspend its receipt of any of Shipper’s Crude Oil subject to any
title claims until they are resolved to Monarch’s satisfaction.

 

vii.                                Shipper will release, indemnify and defend
Monarch from and against any and all damages, claims, actions, expenses,
penalties and liabilities, including attorney’s fees, arising from any breach of
the foregoing representations and warranties.

 

viii.                             The representations and warranties in this
Agreement shall survive the execution of this Agreement and shall remain in full
force and effect for the entire Term.

 

B.                              Representations and Warranties of Monarch. 
Monarch represents and warrants that:

 

i.                                          It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite legal power and authority to execute, deliver and perform
its obligations and duties in this Agreement;

 

ii.                                       This Agreement constitutes the valid,
legal and binding obligation of Monarch, enforceable in accordance with the
terms contained in this Agreement;

 

iii.                                    The execution, delivery and performance
by Monarch of this Agreement does not and will not conflict with or result in
any breach or contravention of, or the creation of any lien or other encumbrance
under, any contractual obligation to which Monarch is a party or to which the
Crude Oil is subject.

 

iv.                                   There are no actions, suits or proceedings
pending before any court or administrative body that are likely to materially
adversely affect the ability of Monarch to meet and carry out its obligations
under this Agreement.

 

v.                                      Monarch will release, indemnify and
defend Shipper from and against any and all damages, claims, actions, expenses,
penalties and liabilities, including attorney’s fees, arising from any breach of
the foregoing representations and warranties.

 

vi.                                   The representations and warranties in this
Agreement shall survive the execution of this Agreement and shall remain in full
force and effect for the entire Term of this Agreement.

 

25

--------------------------------------------------------------------------------


 

SECTION XXI

FUTURE EXPANSIONS OF THE PIPELINE

 

Subject to Monarch’s rights and obligations pursuant to the Interstate Commerce
Act and other Applicable Law, Monarch shall have the right, at its sole
discretion, to expand the capacity of all or parts of the Pipeline at any time
or from time to time; provided, however, that no such expansion shall degrade
the Services provided hereunder.  Monarch reserves the right to hold an
additional open season and to enter into transportation services agreements for
the capacity added during any expansion at terms to be determined by Monarch.
Any such expansion shall not affect the obligations established in this
Agreement.

 

SECTION XXII

MISCELLANEOUS

 

A.                              Confidentiality.  A Party that receives
information (“Information Receiving Party”) shall maintain in the strictest
confident, for the benefit of the other Party (“Disclosing Party”), all
information pertaining to the financial terms of or payments under this
Agreement, the Disclosing Party’s methods of operation, methods of the Facility,
and the like, whether disclosed by the Disclosing Party or discovered by the
Information Receiving Party, unless such information either (i) is in the public
domain through no act or omission of the Information Receiving Party or its
employees or agents, (ii) was already known to the Information Receiving Party
at the time of disclosure and which the Information Receiving Party is free to
use or disclose without breach of any obligation to any person or entity,
(iii) is required to be disclosed by Applicable Law, or (iv) is disclosed to
regulators in furtherance of obtaining regulatory approval, provided that such
disclosure is provided under seal. Neither Party shall use such information for
its own benefit, publish or otherwise disclose it to others, or permit its use
by others for their benefit or to the detriment of the other Party.
Notwithstanding the foregoing, the Information Receiving Party may disclose such
information to any auditor or to the Information Receiving Party’s lenders,
attorneys, accountants and other personal advisors; any prospective purchaser of
the Facility; or pursuant to lawful process, subpoena or court order; provided
the Information Receiving Party, in making such disclosure, advises the party
receiving the information of the confidentiality of the information and obtains
the agreement of said party not to disclose the information.

 

B.                              Notice.  Except for nominations submitted
pursuant to Section IX.A, all notices and other communications required or
permitted under this Agreement (each, a “Notice”) shall be in writing and
addressed as set forth herein. Any Notice shall be deemed to have been duly made
and the receiving Party charged with receipt of such Notice (i) if personally
delivered, when received, (ii) if sent by electronic mail, telecopy or facsimile
transmission, on the Business Day on or which such electronic mail, telecopy, or

 

26

--------------------------------------------------------------------------------


 

facsimile is successfully transmitted and received, or if such electronic mail,
telecopy, or facsimile transmission was successfully transmitted and received
after 5:00 pm local time of the receiving party, then the next Business Day,
(iii) if mailed by certified mail, return receipt requested, the fifth (5th)
Business Day after mailing, or (iv) if sent by overnight courier, on the day
such Notice is successfully delivered to the receiving party. All Notices shall
be addressed as follows

 

 

Notices and Correspondences:

 

 

Shipper:

Jones Energy, LLC

 

Attn: Denise Herbert

 

807 Las Cimas Parkway, Suite 350

 

Austin, Texas 78746

 

Telephone: (512) 493-4841

 

Facsimile:

 

E-mail: dherbert@jonesenergy.com

 

 

Monarch:

Monarch Oil Pipeline, LLC

 

Attn: Judson Williams

 

5613 DTC Parkway, Suite 310

 

Greenwood Village, Colorado 80111

 

Telephone: (720) 381-4581

 

Facsimile: (720) 235-0228

 

E-mail: jwilliams@mngllc.com

 

Any Party may, by written Notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made in accordance
with this Section XXII.B.

 

C.                              Memorandum of Agreement.  The Parties agree to
promptly execute and record a Memorandum of Crude Oil Gathering and
Transportation Agreement substantially in the form of Exhibit D following the
execution of this Agreement.

 

D.                              Governing Law: Venue and Jurisdiction.  This
Agreement shall be construed, enforced, and interpreted according to the laws of
the State of Texas, without regard to the conflicts of law rules thereof.  Any
action brought in respect of this Agreement must be brought in the state or
federal courts sitting in Harris County, Texas.

 

E.                              Waiver.  No waiver of any breach of this
Agreement by a Party shall be held to be a waiver of any other or subsequent
breach.

 

F.                               Amendments.  This Agreement may not be amended
nor any rights hereunder waived except by an instrument in writing signed by the
Party to be charged with such amendment or waiver and delivered by such Party to
the Party claiming the benefit of such amendment or waiver.

 

27

--------------------------------------------------------------------------------


 

G.                             Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.  Facsimile signatures shall be considered binding.

 

H.                             Entire Agreement.  This Agreement constitutes the
entire understanding among the Parties with respect to the subject matter
hereof, superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.  The terms and conditions of
this Agreement shall supersede any previous oral or written agreements between
the Parties.

 

I.                                  Binding Effect. This Agreement shall be
binding upon, and shall inure to the benefit of the Parties hereto and their
respective permitted successors and assigns.

 

J.                                Severability.  If any part of this Agreement
is held to be void or unenforceable by any court or under any law, that part
shall be deemed stricken and all remaining provisions shall continue to be valid
and binding upon the Parties.

 

K.                             No Third-Party Beneficiaries.  This Agreement is
intended to benefit only the Parties hereto and their respective permitted
successors and assigns.

 

L.                              Contract Revision.  Notwithstanding anything in
this Agreement to the contrary, whether express or implied, the Parties do not
intend for this Agreement or any provision of this Agreement to be subject to
revision by any Governmental Authority, including FERC.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

JONES ENERGY, LLC

 

SHIPPER

 

 

 

By:

/s/ Jonny Jones

 

Name:

Jonny Jones

 

Title:

Chief Executive Officer

 

 

 

 

 

MONARCH OIL PIPELINE, LLC

 

PIPELINE

 

 

 

By:

/s/ Terry Klare

 

Name:

Terry Klare

 

Title:

President and COO

 

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ATTACHMENT TO THE

AMENDED AND RESTATED

TRANSPORTATION AND GATHERING SERVICES AGREEMENT

 

Between

 

MONARCH OIL PIPELINE, LLC

 

and

 

JONES ENERGY, LLC

 

as of the 23rd day of October, 2015

 

COMMITTED SHIPPER PROGRAM

 

1

--------------------------------------------------------------------------------

 

[g234812kw07i001.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i002.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i003.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i004.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i005.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i006.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i007.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i008.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i009.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw07i010.gif]

 

--------------------------------------------------------------------------------

 

[g234812kw09i001.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw09i002.jpg]

 

--------------------------------------------------------------------------------


 

[g234812kw09i003.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw09i004.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw09i005.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw09i006.jpg]

 

--------------------------------------------------------------------------------


 

[g234812kw09i007.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw09i008.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw09i009.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw09i010.gif]

 

--------------------------------------------------------------------------------

 

[g234812kw11i001.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i002.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i003.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i004.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i005.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i006.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i007.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i008.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i009.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw11i010.gif]

 

--------------------------------------------------------------------------------

 

[g234812kw13i001.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i002.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i003.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i004.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i005.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i006.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i007.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i008.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i009.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw13i010.gif]

 

--------------------------------------------------------------------------------

 

[g234812kw15i001.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw15i002.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw15i003.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw15i004.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw15i005.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw15i006.gif]

 

--------------------------------------------------------------------------------


 

[g234812kw15i007.gif]

 

--------------------------------------------------------------------------------
